                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                      )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:20-cv-1891-RLW
                                                 )
ST. ANTHONY’S HOSPITAL, et al.,                  )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff’s motion for leave to proceed in forma

pauperis on appeal. (ECF No. 6). The motion will be denied. Plaintiff proceeded pro se and in

forma pauperis during the proceedings in this United States District Court. However, in

dismissing this action, the Court certified that an appeal would not be taken in good faith, see 28

U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks appellate review of any non-

frivolous issue. See Coppedge v. United States, 369 U.S. 438, 445 (1962). Further, plaintiff has

repeatedly filed meritless lawsuits in this Court and is now subject to 28 U.S.C. § 1915(g), and

his averments do not establish he is under imminent danger of serious physical injury.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's motion to proceed in forma pauperis on

appeal (ECF No. 6) is DENIED.

       IT IS FURTHER ORDERED that plaintiff shall submit filings in connection with his

appeal directly with the United States Court of Appeals for the Eighth Circuit.



                                                 __________________________________
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE


Dated this 30th day of June, 2021.
